Title: From Benjamin Franklin to Gauthiers frères, 1 June 1781
From: Franklin, Benjamin
To: Gauthiers frères


Messieurs,
à Passy, le 1. Juin 1781.
Le 24. Janvier 1780. M. Bouens d’Ostende expedia pour moi par acquit à Caution un Tonneau et un Paquet contenant de la Clincaillerie &c. Il chargea ces éffets sur une voiture conduite par le nommé Champon adressé à messrs. les officiers de la Douane. Comme le Voiturier ne m’a jamais presenté sa Lettre de voiture, J’ai toujours ignoré s’ils étoient arrives ou non. Aujourd’huy en faisant des Recherches à la Douane j’ai trouvé la Lettre de Voiture et l’acquit à Caution, en Consequence J’ai retiré le Tonneau, mais le Paquet ne se trouve point et on m’assure qu’il n’a jamais été remis à la Douane.— Je vois par une note que vous avez faite le 13. mai 1780. que les dits Tonneau et Paquet sont arrivés chez vous et que vous les avèz ensuite expediés à mon adresse; mais comme la Distance de chèz vous ici n’est pas grande et que ce Paquet pese 95.L je ne puis pas croire qu’il ait pu être perdu par Inadvertance en route; ainsi J’imagine qu’il doit être chez vous.— En tous cas je vous prie de faire des recherches, afin que je puisse ravoir mon paquet et je payerai aussitôt la Lettre de Voiture que je garde jusqu’à ce que le Paquet me soit remis.
J’ai l’honneur d’etre, Messieurs, Votre &c.
Messieurs Gauthiers freres. Commissionaires à la Villette Lez Paris.
